Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed January 26, 1977, upon his conviction of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentence affirmed and case remitted to the County Court to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.